Case 1:17-cr-00101-LEK Document 571 Filed 09/04/19 Page 1 of 1        PageID #: 4957

                                     MINUTES



 CASE NUMBER:           CR 17-00101LEK-001
 CASE NAME:             UNITED STATES OF AMERICA v. (01) ANTHONY T.
                        WILLIAMS


      JUDGE:      Wes Reber Porter

      DATE:       September 4, 2019


COURT ACTION: EO

On 8/29/19, Plaintiff United States filed a Second Motion to Continue Deadline to
Respond to Defendant's Tenth Motion for Order to Show Cause. See ECF No. 567. The
Court GRANTS the Motion. The deadline for Plaintiff to respond is continued from
8/29/2019 to 9/5/2019. In light of the foregoing, the Court CONTINUES the Hearing on
the Motion from 9/18/2019 to 9/25/19 at 2:00 p.m. in Courtroom 7 before Magistrate
Judge Wes Reber Porter.


                   Submitted by: Mary Feria, Courtroom Manager
